LYNN, J.,
concurring in part and dissenting in part. I concur with the majority’s conclusion that the trial court’s jury instructions with respect to defense of premises were not erroneous, and I also agree with the proposed instruction the court recommends that trial courts utilize when defense of *473premises under RSA 627:7 (2007) is at issue. However, I disagree with the majority’s holding that the evidence was sufficient to support the defendant’s conviction for resisting arrest or detention, in violation of RSA 642:2 (Supp. 2014).
To be guilty of violating RSA 642:2, there must be evidence that, at the time of the defendant’s acts of physical interference with a person recognized to be a law enforcement officer, the officer was “seeking to effect an arrest or detention of the person or another . . . .” RSA 642:2. Here, there is no claim that Officer St. Onge came to the defendant’s residence with the purpose of arresting or detaining anyone; his purpose was simply to investigate the 9-1-1 hang-up call. Nor does the State assert that St. Onge was attempting to arrest or detain the defendant when he reached for the handle of the storm door as the defendant was closing the interior door. Thus, the only basis upon which the resisting charge could be predicated is the officer’s actions after the defendant attacked him and the two began struggling on the ground. The majority points to two factors as establishing the sufficiency of the evidence: (1) St. Onge’s act of holding onto the defendant by his hair; and (2) St. Onge’s statement that he would not let go of the defendant — a statement made in response to an exchange in which St. Onge proposed to the defendant, “If you let go of me, I’ll let go of you,” and to which the defendant responded, “You first.” According to the majority, this evidence was sufficient for the jury to have found that St. Onge “was not only attempting to stop the assault, but also . . . was attempting ‘to hold the defendant... as if in custody.’ ” In my view, this scenario constitutes far too slender a reed to permit a rational jury to find beyond a reasonable doubt that this element of the offense was satisfied. The inference that, in refusing to let go of the defendant “first,” St. Onge was attempting to detain the defendant (who was then sitting on top of him) rather than merely attempting to end their physical encounter, is flatly contradicted by the officer’s proposal, only a moment earlier, that he would “let go of’ the defendant — the very antithesis of detaining him — if the defendant would do the same.
It appears that the defendant was convicted simply based upon the rationale that a person who assaults a police officer should know that the result of such conduct will be that the officer will place him under arrest. If that proposition were true, however, then virtually any assault of a police officer would, without more, constitute both the crime of assault and the crime of resisting arrest or detention. Such reasoning would effectively eliminate the “seeking to effect an arrest or detention” element from RSA 642:2. To avoid this result, I would hold that in order for a person who assaults a police officer to be guilty of the crime of resisting, in addition to the crime of assault, there must be some evidence that, in response to the *474assault, the officer said or did something reflecting an effort to place the person in custody. For example, if St. Onge, during his struggle with the defendant, had stated, “Stop, you’re under arrest,” or any words to like effect, or taken any action indicating an intent to arrest or detain, and the defendant had not immediately disengaged, I would have no difficulty in finding the evidence sufficient to support a conviction for violating RSA 642:2. But here there is no such evidence.
Because there was insufficient evidence to satisfy the “seeking to effect an arrest or detention” element of RSA 642:2,1 believe that, although the defendant’s assault convictions are proper, his conviction for resisting arrest or detention should be reversed. For this reason, I respectfully dissent in part from the majority’s decision.
CONBOY, J., joins the partial concurrence and partial dissent of LYNN, J.